NO. 07-03-0006-CV

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                        AUGUST 18, 2003

                             ______________________________


                       IN THE MATTER OF THE MARRIAGE OF
                OPAL JEANETTE REILMAN AND LARRY JOSEPH REILMAN
                        _________________________________

                FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;

                        NO. 4028H; HONORABLE RON ENNS, JUDGE

                             _______________________________

Before JOHNSON, C.J., and REAVIS, J. and BOYD, S.J.1


                                   MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant has

conferred with appellee and there is no objection. Tex. R. App. P. 42.1. No decision of this Court

having been delivered to date, we grant the motion. Accordingly, the appeal is dismissed. No

motion for rehearing will be entertained and our mandate will issue forthwith.



                                                      John T. Boyd
                                                      Senior Justice


       1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.